Title: From George Washington to Virginia Court Judges of Fairfax County, 28 September 1796
From: Washington, George
To: Virginia Court Judges of Fairfax County


                        
                            Gentlemen
                            Mount Vernon Sept. 28 1796
                        
                        Having been named an Executor to the will of the late Major George Augustine
                            Washington, of Fairfax County, decd my avocations made it necessary for me to decline acting
                            in that capacity, and his widow, who was also named Executrix, took upon her the execution
                            of the trust. Her decease makes it proper that some other person should be empowered to
                            settle and manage the business of the Estate of the late Major Washington, as the causes
                            which first led me to decline the execution still exist. I therefore request you will
                            authorize Tobias Lear to act as Administrator to the Estate above mentioned. I am Gentlemen
                            Your most Obedt servt
                        
                            Go: Washington
                            
                        
                    